      Case 4:18-cv-00544-RH-CAS Document 18 Filed 07/09/19 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


KENNY SHARPE,

      Plaintiff,
                                                  CASE NO.: 4:18-cv-544
vs.

CITY OF TALLAHASSEE, a Florida
Municipality, and BRIAN DAVIS, Individually.

     Defendants.
_________________________________________/

                   NOTICE OF TAKING DEPOSITION

      PLEASE TAKE NOTICE that Defendant, City of Tallahassee, will take the

deposition of Kenny Sharpe, upon oral examination on Thursday, August 29,

2019, beginning at 9:00 a.m. at Accurate Court Reporting, 2894 Remington

Green Lane, Tallahassee, Florida 32308, by an official court reporter, or some

other officer authorized by law to administer oaths and to take depositions. Said

deposition will continue from day to day until completed.

      The deposition is being taken for purpose of discovery, evidence at trial, or

any other purpose for which it may be used under the applicable laws of the
         Case 4:18-cv-00544-RH-CAS Document 18 Filed 07/09/19 Page 2 of 2




United States of America and the State of Florida.

In accordance with the Americans with Disabilities Act, persons needing a special accommodation to participate in
this proceeding should contact Issuing Attorney not later than seven days prior to the proceeding at the address
given on the notice. If this notice to the individual of a deposition, court date, subpoena, etc. is less than seven (7)
days, then the individual should contact Issuing Attorney as soon as possible after receiving that notice.




                                                       s/ Hannah D. Monroe
                                                       Florida Bar Number: 102762
                                                       Assistant City Attorney
                                                       City Attorney’s Office
                                                       300 South Adams Street, Box A-5
                                                       Tallahassee, FL 32301
                                                       (850) 891-8554; Fax: (850) 891-8973
                                                       Hannah.Monroe@talgov.com
                                                       Attorney for Defendant City of Tallahassee

                                    CERTIFICATE OF SERVICE

         I hereby certify that on July 9, 2019, a true and correct copy of the foregoing

has been furnished to all counsel registered to be notified by the CM/ECF

electronic mail system.

                                              s/ Hannah D. Monroe




                                                           2
